

	

		II

		109th CONGRESS

		1st Session

		S. 970

		IN THE SENATE OF THE UNITED STATES

		

			April 28, 2005

			Mrs. Clinton introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To establish the African Burial Ground

		  National Historic Site and the African Burial Ground International Memorial

		  Museum in New York, New York, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 African Burial Ground International

			 Memorial Museum Act.

		2.Findings

			Congress finds that—

				(1)the African Burial Ground National Historic

			 Landmark in New York, New York, holds the remains of up to 20,000 enslaved

			 Africans and early-generation African Americans from the colonial era;

				(2)the Africans and African Americans that

			 suffered under slavery show us the strength of the human character and provide

			 us with a model of courage, commitment, and perseverance;

				(3)as President George W. Bush stated on July

			 8, 2003, during his remarks at Goree Island, Senegal: “For 250 years the

			 captives endured an assault on their culture and their dignity. The spirit of

			 Africans in America did not break … All the generations of oppression under the

			 laws of man could not crush the hope of freedom and defeat the purposes of

			 God.”;

				(4)a national memorial museum dedicated to the

			 African Americans that suffered the grave injustice of slavery in this country,

			 while at the same time helping to build the country, will allow the people of

			 the United States to understand the past and honor the history of all people in

			 the United States;

				(5)in 1988, the Secretary of the Smithsonian

			 Institution—

					(A)stated that the African Burial Ground

			 affords the perfect opportunity to gain insight into—

						(i)the institution of slavery, as practiced in

			 urban, rural, northern, and southern parts of the United States; and

						(ii)the international slave trade; and

						(B)proposed that a partnership be formed among

			 the Smithsonian, the National Park Service, and the General Services

			 Administration to further develop the African Burial Ground;

					(6)the National Museum of African American

			 History and Culture Act (20 U.S.C. 80r et seq.), which authorized construction

			 of a museum in Washington, D.C., identified the period of slavery as 1 of the

			 periods of the African American diaspora that would be encompassed by the

			 museum;

				(7)the African Burial Ground—

					(A)is unlike any other anthropological and

			 symbolic site in the United States or the world;

					(B)includes DNA samples from the remarkably

			 well-preserved human remains that will enable researchers to trace the home

			 roots in Africa of those individuals buried at the African

			 Burial Ground;

					(C)provides a fitting location for a national

			 memorial facility, relating to the National Museum of African American History

			 and Culture that would—

						(i)pay special tribute to the thousands of

			 slaves that are buried at the African Burial Ground;

						(ii)examine the African cultural traditions

			 brought to the United States by the enslaved; and

						(iii)explore in-depth the institution of

			 slavery;

						(8)a memorial museum at the site of the

			 African Burial Ground—

					(A)was first recommended by a Federal steering

			 committee in 1992; and

					(B)in conjunction with the planned World Trade

			 Center memorial and other nearby sites, would attract millions of visitors from

			 the United States and abroad, making a substantial contribution to the

			 development and revitalization of Lower Manhattan in response to the attacks on

			 the World Trade Center of September 11, 2001;

					(9)Public Law 99–511 (100 Stat. 2080)

			 encouraged support for the establishment of a commemorative structure within

			 the National Park System or on other Federal land that is dedicated to the

			 promotion of understanding, knowledge, opportunity, and equality for all

			 people;

				(10)the African Burial Ground—

					(A)has been determined to be nationally

			 significant as a National Historic Landmark; and

					(B)provides an important opportunity for

			 interpretation, understanding, partnership and pride; and

					(11)the National Park Service—

					(A)has played an important role in the

			 development of the African Burial Ground site;

					(B)successfully operates other national

			 facilities in the city of New York that symbolize freedom and the quest for

			 freedom in America, including—

						(i)the Statue of Liberty National Monument;

			 and

						(ii)Ellis Island National Monument;

						(C)provided key support to the Presidential

			 Study Commission for the National Museum of African American History and

			 Culture; and

					(D)is well-suited to assume a leadership role

			 with respect to the creation of an African Burial Ground International Memorial

			 Museum.

					3.Definitions

			In this Act:

				(1)AdministratorThe term Administrator means

			 the Administrator of the General Services Administration.

				(2)Advisory

			 councilThe term

			 Advisory Council means the African Burial Ground Advisory

			 Council established by section 8(a).

				(3)CityThe term City means the city

			 of New York, New York.

				(4)Historic

			 siteThe term Historic

			 Site means the African Burial Ground National Historic Site established

			 by section 4(a).

				(5)MuseumThe term Museum means the

			 African Burial Ground International Memorial Museum established by section

			 5(a).

				(6)National

			 landmarkThe term

			 National Landmark means the African Burial Ground National

			 Historic Landmark in New York, New York.

				(7)SecretaryThe term Secretary means the

			 Secretary of the Interior, acting through the Director of the National Park

			 Service.

				(8)StateThe term State means the

			 State of New York.

				4.Establishment of

			 national historic site

			(a)EstablishmentIn accordance with the Act of August 25,

			 1916 (commonly known as the National Park Service Organic Act)

			 (16 U.S.C. 1 et seq.), there is established as a unit of the National Park

			 System within the National Landmark the African Burial Ground National Historic

			 Site.

			(b)BoundariesThe National Historic Site shall

			 include—

				(1)the property located at 290 Broadway, New

			 York, New York, which is under the jurisdiction of the Administrator;

			 and

				(2)any property adjoining the property

			 described in paragraph (1) or within the National Landmark that is acquired by

			 the Secretary under section 6.

				5.Establishment of

			 memorial museum

			(a)EstablishmentThere is established at the Historic Site a

			 memorial museum and visitor’s center, to be known as the African Burial

			 Ground International Memorial Museum.

			(b)PurposesThe purposes of the Museum are—

				(1)to serve as a permanent living

			 memorial—

					(A)to the enslaved that are buried at the

			 Historic Site; and

					(B)other African Americans that were

			 enslaved;

					(2)to examine the African cultural traditions

			 brought to the United States by the enslaved;

				(3)to explore in-depth the institution of

			 slavery in the United States and other parts of the world; and

				(4)to provide a space for—

					(A)permanent and temporary exhibits;

			 and

					(B)the collection and study of artifacts and

			 documents; and

					(5)to encourage collaboration between the

			 Museum and the National Museum of African American History and Culture, other

			 museums, historically black colleges and universities, historical societies,

			 educational institutions, and other appropriate entities and organizations,

			 including collaboration with respect to—

					(A)the development of cooperative programs and

			 exhibitions, including through digital, electronic, and interactive

			 technologies;

					(B)the identification, management, and care of

			 Museum collections; and

					(C)the training of Museum and National Park

			 Service professionals and other persons concerned with heritage

			 preservation.

					(c)Association

			 with national museumThe

			 Museum shall become associated with the National Museum of African American

			 History and Culture, in a manner to be determined by the Secretary, in

			 consultation with the Advisory Council and the Board of Regents of the

			 Smithsonian Institution.

			6.Site

			 acquisition

			(a)In

			 generalThe Secretary, in

			 consultation with the Administrator, the Secretary of the Smithsonian

			 Institution, the City, the State, and the Advisory Council, shall—

				(1)acquire a site for the Historic Site;

			 and

				(2)plan, design, and construct the Museum at

			 the Historic Site.

				(b)Federal

			 shareThe Secretary shall pay

			 2/3 of the total costs of—

				(1)acquiring a site for the Historic Site;

			 and

				(2)planning, designing, constructing,

			 reconstructing, and renovating, as applicable, the Museum.

				(c)Contracting

			 authority

				(1)In

			 generalThe Secretary and the

			 Administrator may enter into any agreements with each other, the City, the

			 State, and other parties that are necessary for acquisition, by donation or

			 other means, of sites for—

					(A)establishing the Historic Site; and

					(B)planning, designing, constructing,

			 reconstructing, and renovating, as applicable, the Museum.

					(2)Site

			 acquisitionSites for the

			 Historic Site and Museum may be acquired by—

					(A)the Administrator transferring to the

			 Secretary the open space located behind the Federal office building at 290

			 Broadway, and bounded by Duane and Elk Streets, in the City; and

					(B)purchase or long-term lease by the

			 Secretary of property located in close proximity to the open space described in

			 subparagraph (1).

					7.Operation of the

			 memorial museum

			(a)In

			 generalThe Secretary, in

			 consultation with the Advisory Council, shall operate the Museum.

			(b)AuthoritiesThe Secretary, in consultation with the

			 Advisory Council, may—

				(1)purchase, accept, borrow, and otherwise

			 acquire artifacts for the collections of the Museum;

				(2)loan, exchange, sell, and otherwise dispose

			 of any part of the collections of the Museum, if the proceeds of the

			 disposition are used for additions to the collections of the Museum;

				(3)specify criteria with respect to the use of

			 the collections and resources of the Museum, including policies on programming,

			 education, exhibitions, and research;

				(4)provide for preservation, restoration, and

			 maintenance of the collections of the Museum;

				(5)solicit, accept, use, and dispose of gifts,

			 bequests, and devises of real and personal property for the purpose of

			 facilitating the work of the Museum;

				(6)contract with such parties as may be

			 necessary to facilitate the operation of the Museum;

				(7)administer the Historic Site and Museum as

			 a unit of the National Park System in accordance with—

					(A)this Act; and

					(B)the laws generally applicable to units of

			 the National Park System, including the Act of August 25, 1916 (commonly known

			 as the National Park Service Organic Act) (16 U.S.C. 1 et seq.);

			 and

					(8)conduct any other activities that are

			 necessary to carry out the purposes of this Act.

				8.Advisory

			 council

			(a)EstablishmentThere is established within the Department

			 of the Interior an advisory council to be known as the African Burial

			 Ground Advisory Council.

			(b)Membership

				(1)CompositionThe Advisory Council shall be composed of

			 the following members or their designees:

					(A)The Secretary, who shall serve as

			 Chairperson of the Advisory Council.

					(B)The Director of the National Park

			 Service.

					(C)The Secretary of the Smithsonian

			 Institution.

					(D)The Administrator.

					(E)The Governor of the State.

					(F)The Mayor of the City.

					(G)The President of the Borough of

			 Manhattan.

					(H)14 members, to be appointed by the

			 Secretary, taking into consideration—

						(i)recommendations from organizations and

			 entities that are committed to the legacy of the African Burial Ground;

			 and

						(ii)recommendations from the members of the

			 Advisory Council.

						(2)Nonvoting

			 membersThe Secretary may

			 appoint as nonvoting members of the Advisory Council—

					(A)members of the United States Senate;

					(B)members of the House of

			 Representatives;

					(C)officials representing the City;

					(D)officials representing the State;

			 and

					(E)any other individuals that the Secretary,

			 in consultation with the members of the Advisory Council, determines to be

			 appropriate.

					(3)Date of

			 appointmentsThe initial

			 appointment of a member under paragraph (1) shall be made not later than 180

			 days after the date of enactment of this Act.

				(c)Terms

				(1)In

			 generalExcept as provided in

			 paragraph (2), each member of the Advisory Council shall be appointed for a

			 term of 3 years.

				(2)Initial

			 appointeesOf the members

			 first appointed under subsection (b)(1)(H)—

					(A)5 members shall be appointed for a term of

			 1 year;

					(B)5 members shall be appointed for a term of

			 2 years; and

					(C)4 members shall be appointed for a terms of

			 3 years.

					(3)Reappointment

					(A)In

			 generalA member of the

			 Advisory Council may be reappointed, except that no individual may serve on the

			 Advisory Council for a total of more than 2 terms.

					(B)Vacancy

			 appointmentsFor purposes of

			 subparagraph (A), the number of terms an individual serves on the Advisory

			 Council shall not include any portion of a term for which an individual is

			 appointed to fill a vacancy under paragraph (4)(B).

					(4)Vacancies

					(A)In

			 generalA vacancy on the

			 Advisory Council—

						(i)shall not affect the powers of the Advisory

			 Council; and

						(ii)shall be filled in the same manner as the

			 original appointment was made.

						(B)TermAny member of the Advisory Council

			 appointed to fill a vacancy occurring before the expiration of the term for

			 which the member’s predecessor was appointed shall be appointed for the

			 remainder of that term.

					(d)DutiesThe Advisory Council shall—

				(1)make recommendations to the Secretary on

			 the planning, design, and construction of the Museum;

				(2)advise and assist the Secretary on all

			 matters relating to the administration, operation, maintenance, and

			 preservation of the Museum;

				(3)provide significant opportunities for

			 public input with respect to carrying out the duties under paragraphs (1) and

			 (2); and

				(4)adopt bylaws for the operation of the

			 Advisory Council.

				(e)Compensation

				(1)In

			 generalExcept as provided in

			 paragraph (2), a member of the Advisory Council shall serve without

			 compensation.

				(2)Travel

			 expensesA member of the

			 Council shall be allowed travel expenses, including per diem in lieu of

			 subsistence, at rates authorized for an employee of an agency under subchapter

			 I of chapter 57 of title 5, United States Code, while away from the home or

			 regular place of business of the member in the performance of the duties of the

			 Advisory Council.

				(f)Meetings

				(1)In

			 generalThe Advisory Council

			 shall meet at the call of the chairperson or on the written request of a

			 majority of the members of the Advisory Council, but not fewer than 2 times

			 each year.

				(2)Initial

			 meetingsDuring the 1-year

			 period beginning on the date of the first meeting of the Advisory Council, the

			 Advisory Council shall meet not fewer than 4 times for the purpose of carrying

			 out the duties of the Advisory Council.

				(g)QuorumA majority of the members of the Advisory

			 Council shall constitute a quorum for the purpose of conducting business, but a

			 lesser number may receive information on behalf of the Advisory Council.

			9.Director and

			 staff

			(a)Director

				(1)In

			 generalThe Secretary shall

			 appoint a Director for the Museum, taking into consideration recommendations by

			 the Advisory Council.

				(2)DutiesThe Director of the Museum shall manage the

			 Museum, in accordance with any policies established by the Secretary, in

			 consultation with the Advisory Council.

				(b)Staff

				(1)AppointmentThe Secretary may, without regard to the

			 civil service laws, appoint 2 employees to assist the Director of the Museum in

			 carrying out the duties of the Director.

				(2)CompensationThe employees appointed under subsection

			 (b) may be paid without regard to the provisions of chapter 51 and subchapter

			 III of chapter 53 of title 5, United States Code.

				10.Authorization of

			 appropriations

			(a)In

			 generalExcept as provided in

			 subsection (b), there are authorized to be appropriated to the Secretary to

			 carry out this Act—

				(1)$15,000,000 for fiscal year 2006;

			 and

				(2)such sums as are necessary for each fiscal

			 year thereafter.

				(b)Acquisition of

			 museum siteThere are

			 authorized to be appropriated such sums as are necessary to carry out section

			 6.

			(c)AvailabilityAmounts made available under subsections

			 (a) and (b) shall remain available, without fiscal year limitation, until

			 expended.

			(d)Use of funds

			 for fund-raisingAmounts made

			 available under this section may be used to raise funds from private sources to

			 support and promote the Museum.

			

